Title: [February 1768]
From: Washington, George
To: 




1st. Rid round into the Neck and directed the running of a Fence there.
 


2. Rid to Muddy hole—Doeg Run & Mill.
 


3. Fox hunting with Captn. Posey & Ld. Washington. Started but catchd nothg.


   
   
   Lund Washington (1737–1796), a distant cousin of GW, was the son of Townshend and Elizabeth Lund Washington, of the Chotank area, where GW spent part of his youth. Lund had managed the Ravensworth estates of Henry Fitzhugh (1723–1783) during the early 1760s, and in ca. Oct. 1764 GW hired him as manager for his Mount Vernon plantations.



 


4. Snowing all day—but not very fast—at home.
 


5. At home alone till Mr. Robt. Alexander came in the Evening.
 


6. Fox hunting with Mr. Alexander & Captn. Posey. Started but catchd nothing.
 


7. At Home alone.
 


8. Rid to Muddy hole—Doeg Run & Mill and in returng. met Mr. Alexander Mr. Stoddard and Captn. Posey, who had just catchd 2 foxes. Returnd w. them to Dinner.


   
   Stoddard is possibly a member of the Stoddert family of Prince George’s and Charles counties, Md. Thomas Stoddert, who served with the Maryland troops in the French and Indian War, was the father of Benjamin Stoddert (1751–1813) by his wife Sarah Marshall Stoddert, daughter of Thomas Marshall of Marshall Hall.



 


9. Went out Hunting again. Started a fox. Run him four hours & then lost him. Mr. Stoddard went home. Alexr. stayd.
 


10. Rid to Muddy hole, Doeg Run, and Mill, Mr. Alexander going in the Morng. as Mr. Magowan did to Williamsburg.

   
   
   Walter Magowan (d. 1786), an immigrant from Scotland, was hired by GW in the fall of 1761 to tutor the two Custis children at a wage of £35 a year. Magowan left the position in the late fall of 1767 and applied for the rectorship of Frederick Parish in Frederick County. The parish promised to hold the position open until Dec. 1768, and Magowan was now preparing to go to England for ordination. For this trip GW gave him a letter of introduction to Robert Cary & Co., dated 10 Mar. 1768 (DLC:GW).



 


11. Went into the Neck and returnd to Dinner.
 


12. Fox hunting with Colo. Fairfax, Captn. McCarty, Mr. Chichester, Posey, Ellzey & Manley who dind here with Mrs. Fairfax & Miss Nicholas. Catchd two foxes.


   
   Richard Chichester (c.1736–1796), son of Richard Chichester (d. 1743) and Ellen Ball Chichester of Lancaster County, was, through his mother, a distant relation of GW. He inherited his father’s plantation, Fairweathers,

and in 1759 married Ann Gordon (1743–1765) of Lancaster County. Shortly after Ann’s death he moved from Lancaster to Fauquier County and married Sarah McCarty (d. 1826), daughter of his cousin Capt. Daniel McCarty of Mount Air, here mentioned. In 1774 Chichester bought land on Accotink Creek in Fairfax County, near McCarty’s home and settled there with his family for the rest of his life (haydenHorace Edwin Hayden.  Virginia Genealogies. A Genealogy of the Glassell Family of Scotland and Virginia, also of the Families of Ball, Brown, Bryan, Conway, Daniel, Ewell, Holladay, Lewis, Littlepage, Moncure, Peyton, Robinson, Scott, Taylor, Wallace, and others, of Virginia and Maryland. 1891. Reprint. Baltimore, 1973., 106–7; deed of Richard Watts to Chichester, 6 Dec. 1774, Fairfax County Deeds, Book M–1, 28–32, Vi Microfilm).


   
   
   Harrison Manley (d. 1773), the son of John Manley (d. 1750) and Sarah Harrison Manley. Manley occasionally sold wheat to GW and used the services of GW’s mill, blacksmith shop, and weaving shop as part payment in return (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 9).



   
   Two daughters of Wilson and Sarah Cary—Sarah and Elizabeth—married the brothers George William and Bryan Fairfax. A third daughter, Anne Cary (b. 1733), married Robert Carter Nicholas (1728–1780) of James City County and had four daughters, one of whom, probably either Sarah Nicholas (b. 1752) or Elizabeth Nicholas (1753–1810), is the Miss Nicholas who appears here.



 


13. Hunting in the same Company. Catchd 2 More foxes. None dind at Mt. Vernon.


   
   GW today lent Ellzey £10 (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 269).



 


14. At home alone.
 


15. Ditto—Ditto.
 


16. Went up to Alexa. and returnd in the Eveng.

	
   
   While GW was in town today he received £75 cash as part payment for wheat sold to the Alexandria firm of John Carlyle & Robert Adam. This partnership, which was separate from the one Carlyle had with John Dalton (see entry for 17 April 1760), had been formed in 1764 to deal in wheat and flour and lasted until about 1770. During that period GW sold most of his wheat to the firm and regularly drew on his account with it for his cash needs (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 180, 271, 280, 310, 326).



 


17. Rid to Muddy hole, Doeg Run, & the Mill. Returnd to Dinner and alone.
 


18. Went a ducking between breakfast & dinner. In the Afternoon Mr. Thruston Mr. Alexander, & Mr. Carter from Gloster came in.


   
   Charles Mynn Thruston (1738–1812), originally of Gloucester County, raised a body of volunteers in 1758 and joined William Byrd’s Virginia Regiment as a lieutenant (writingsJohn C. Fitzpatrick, ed. The Writings of George Washington from the Original Manuscript Sources, 1745–1799. 39 vols. Washington, D.C., 1931–44., 3:2; hamilton [1]Stanislaus Murray Hamilton, ed. Letters to Washington and Accompanying Papers. 5 vols. Boston and New York, 1898–1902., 2:292). In 1760 he married Mary Buckner, daughter of Col. Samuel Buckner of Gloucester County; she bore him three sons and died in 1765. In the fall of 1764 Thruston, having

been chosen minister of Petsworth Parish, Gloucester County, went to England to take orders, and was licensed for Virginia in Aug. 1765 (petsworthC. G. Chamberlayne, ed. The Vestry Book of Petsworth Parish, Gloucester County, Virginia, 1677–1793. Richmond, 1933., 323–24; goodwinEdward Lewis Goodwin. The Colonial Church in Virginia: With Biographical Sketches of the First Six Bishops of the Diocese of Virginia, And Other Historical Papers, together with Brief Biographical Sketches of the Colonial Clergy of Virginia. Milwaukee, 1927., 312). The Alexander family of Gloucester County had been headed by David Alexander (d. 1750), who emigrated to Virginia from England. This Mr. Alexander may have been David’s son Morgan Alexander (b. 1746), who, like Thruston, was now looking for land, in either Loudoun or Frederick County, where he could settle. There were several Carter families in Gloucester County at this time.



 


19. After dinner the above Gentlemen went to Belvoier.
 


20. Fox hunting with Captn. Posey. Catchd a Fox.
 


21. At home all day. Mr. Wm. Gardner dind here. A Gentleman from York River came to buy Wheat.
 


22. Rid to Muddy hole, Doeg Run and the Mill before Dinner and went out with my Gun after it.
 


23. Fox hunting with Captn. Posey. Catchd a Fox we suppose, but being dark coud not find it.

	
   
   On this day, while ordering a butt of Madeira wine from a dealer in the Madeira Islands, GW asked for some cuttings of the grape. As if suspecting that the request would run counter to the policy of the vintners, he wrote, “but if in requiring this last Article there be any sort of Impropriety I beg that no notice may be taken of it” (GW to Scott, Pringle, Cheape & Co., 23 Feb. 1768, DLC:GW).



 


24. Went a ducking between breakfast & dinner & killd 2 Mallards & 5 bald faces. Found Doctr. Rumney here at Dinner who staid all Night. Mr. Magowan returnd.

   
   
   Rumney had come to see GW’s stepdaughter, Martha Parke Custis, who was known as Patsy (Patcy) to her family and friends. Now 11 or 12 years old, Patsy had suffered from epilepsy at least since the age of 6, and with the beginning of her adolescence, the malady showed no signs of abating (receipt from James Carter, 12 April 1762, ViHi: Custis Papers). On this occasion Rumney prescribed 12 powders of unidentified composition, “a vial of Nervous Drops,” and a package of valerian, a drug that was thought to be useful in controlling epileptic spasms (receipt from William Rumney, 18 Feb. 1769, ViHi: Custis Papers; hooperRobert Hooper. Lexicon-Medicum; or Medical Dictionary; Containing an Explanation of the Terms in Anatomy, Botany, Chemistry, Materia Medica, Midwifery, Mineralogy, Pharmacy, Physiology, Practice of Physic, Surgery, and the Various Branches of Natural Philosophy Connected with Medicine. New York, 1826., 981). But these medicines, and the many others that would be tried in the future, could not relieve Patsy’s condition. She was beyond the help of eighteenth-century physicians, and much to the dismay of her family, epileptic attacks would plague her at frequent intervals until one caused her death in June 1773.



 


25. Doctr. Rumney went away. I went to the Creek but not cross it. Killd 2 Ducks—viz. a sprig tail and Teal.
  


26. Laid of a Road from Mt. Vernon to the Lain by Mr. Manleys.
 


27. Went on the Road, clearing between Mt. Vernon, and the Mill. In the Evening Mr. Stedlar came.

   
   
   In 1765 GW hired John Stadler, a local music teacher, for the purpose of “teaching Mrs. Washington & two Childn Musick” (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 231). During the next six years Stadler frequently visited Mount Vernon to give lessons, mostly to the children. Patsy was learning to play the spinet, and her brother, John Parke Custis, the fiddle (GW to Robert Cary & Co., 12 Oct. 1761 and >20 July 1767, DLC:GW).



 


28. In the Afternoon went up to Mr. Robt. Alexanders in order to meet Mr. B. Fairfax & others a fox Huntg. None came this day but Captn. Posey.



   
   Robert Alexander lived just north of Four Mile Run. He had inherited the house and 904 acres of land from his father, Gerard Alexander (will of Gerard Alexander, 9 Aug. 1760, Fairfax County Wills, Book B–1, 327–29, Vi Microfilm).



 


29. At Mr. Alexanders all day with his Phil & Captn. Posey—it raining.


   
   phil: probably Robert Alexander’s younger brother Philip Alexander (d. 1790), whose home was just north of Alexandria.



